*757OPINION.
Miluken :
Petitioner filed a joint Federal income-tax return for himself and wife for the calendar year 1925, and seeks, by this proceeding, to have us hold that the respondent was in error in refusing to accept separate income-tax returns for himself and wife, which he subsequently tendered to respondent. We have decided the identical question adversely to petitioner’s contentions in R. Downes, Jr., 5 B. T. A. 1029, and William A. Buttolph, 7 B. T. A. 310. See also Buttolph v. Commissioner of Internal Revenue, 29 Fed. (2d) 695, and Grant v. Rose, 24 Fed. (2d) 115.

Judgment will be entered for the respondent.